Citation Nr: 0328062	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  97-28 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 10 percent for scars 
of the right molar and chin area.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left leg gunshot wound.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a right forearm shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1941 to December 1944.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions in May 1997 and April 1998 by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2003, the veteran testified 
at a personal hearing before the undersigned.  A transcript 
of that hearing is of record.  The issue of entitlement to a 
rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD) was raised by personal hearing testimony.  
This matter is referred to the RO for appropriate action; it 
is noted that this issue was addressed in a December 2002 
rating decision and that clarification may be required to 
determine whether the veteran intended to appeal that 
decision.

The Board notes that the veteran's August 1997 correspondence 
may be construed as a notice of disagreement from the RO's 
May 1997 denial of entitlement to a rating in excess of 10 
percent for pes planus.  As a statement of the case has not 
been issued as to this matter, it must be remanded for 
appropriate development.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the Board 
finds a notice of disagreement has been submitted regarding a 
matter which has not been addressed in a statement of the 
case, the issue should be remanded for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the appellant has not been notified of the VCAA or how 
it applies to his present appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Hence, the Board may not provide the 
appellant notice on its own.

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  At 
his hearing in April 2003, the veteran testified that he had 
an appointment at a VA medical facility in approximately 3 
weeks.  In addition, in claims for disability compensation 
the VCAA requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  

The Board also notes that the regulations for the evaluation 
of skin disabilities were revised effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections 
67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The Court has 
held that where the law or regulations governing a claim are 
changed while the claim is pending, the version most 
favorable to the claimant applies (from the effective date of 
the change), absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
him of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to a rating in excess of 10 percent for 
pes planus.  The veteran and his 
representative should be apprised that to 
perfect the appeal on this issue for 
Board review, he must submit a 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response. 

3.  The RO should obtain complete 
clinical records of any treatment the 
veteran has received at a VA facility for 
the disabilities at issue since January 
2003.  

4.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist for an opinion as to whether 
it is as likely as not that any present 
heart disability was incurred as a result 
of his service-connected PTSD, residuals 
of gunshot or shell fragment wounds, or 
any other incident of service.  The 
examiner should perform any examinations, 
tests, or studies necessary for an 
adequate opinion.  The claims folder must 
be available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given.

5.  The veteran should also be afforded 
VA examination(s) by an appropriate 
examiner(s) to determine the current 
severity of his service-connected scars 
of the right molar and chin area, 
residuals of a left leg gunshot wound, 
and residuals of a right forearm shell 
fragment wound.  The examiner(s) should 
specifically determine whether residuals 
of any wound include neurologic 
impairment of function(s) separate and 
distinct from those encompassed by the 
current ratings (i.e., muscle injury & 
scar codes), and any opinion as to 
incomplete paralysis of a service-
connected nerve injury should be 
expressed in terms of mild, moderate, or 
severe disability.  A description of the 
size, location, present nature, and 
functional impairment caused by any 
residual scarring should be provided.  
The examiner should perform any 
examinations, tests, or studies necessary 
for an adequate opinion.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
provide a complete rationale for any 
opinion given.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  
Consideration of higher ratings should be 
under the old and new criteria for rating 
skin disorders (as they apply).  The RO 
should also address whether a separate 
ratings may be warranted under 
alternative codes (e.g. neurologic).  If 
the benefits sought remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


